Citation Nr: 0939098	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-00 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to 
June 1967 and from June 1968 to September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May and October 2007 rating decisions.

It is noted that the claim of entitlement to service 
connection for a psychiatric condition, other than PTSD, was 
not specifically certified to the Board.  However, as 
discussed in detail below, given the holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the separate issue of 
entitlement to service connection for a psychiatric 
disability other than PTSD has emerged from the issue of 
entitlement to service connection for PTSD, and requires 
separate development.  As such, the issue of a psychiatric 
disability other than PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for PTSD in a December 2004 rating 
decision.  The Veteran was notified of the decision, but did 
not appeal.

2.  Evidence obtained since the time of the December 2004 
rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.

3.  The medical evidence as a whole shows that the Veteran's 
reported symptoms do not satisfy the DSM-IV criteria for 
PTSD.   

4.  The RO denied the Veteran's claim of entitlement to 
service connection for tinnitus in a December 2004 rating 
decision.  The Veteran was notified of the decision, but did 
not appeal.

5.  Evidence obtained since the time of the December 2004 
rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for tinnitus.

5.  The evidence of record makes it as likely as not that the 
Veteran's clinically diagnosed tinnitus is a result of 
exposure to acoustic trauma while in service.

6.  The Veteran's hearing loss is manifested by hearing 
acuity at Level III in the left ear and Level II in the right 
ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2008).

2.  Criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

3.  New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for 
tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2008).

4.  Criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
PTSD and tinnitus was denied by a December 2004 rating 
decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

PTSD

The Veteran's claim of entitlement to service connection for 
PTSD was denied by a December 2004 rating decision, which 
found that the Veteran had not been diagnosed with PTSD.

In January 2008, a private therapist diagnosed the Veteran 
with PTSD.

VA treatment records also show a diagnosis of PTSD on several 
occasions; and the Veteran's sister, who is a trained mental 
health nurse, wrote a letter suggesting that her brother's 
symptoms were consistent with PTSD.

This evidence is new in that it has not previously been 
submitted, and it is material in that it directly addresses 
the reason the Veteran's claim was previously denied.  
Furthermore, the new evidence provides a reasonable 
possibility of substantiating the Veteran's claim as it 
provides one of the essential criteria for service connection 
for PTSD, namely a diagnosis.

As such, the criteria for reopening the Veteran's claim of 
entitlement to service connection for PTSD have been met, and 
the Veteran's claim is therefore reopened.

Tinnitus 

The Veteran's claim of entitlement to service connection for 
tinnitus was denied by a December 2004 rating decision, which 
found that while the Veteran had been diagnosed with 
tinnitus, the VA medical opinion of record did not link the 
onset of his tinnitus to his time of service.

The denial was premised on a VA examination from August 2004 
at which the Veteran reported the onset of his tinnitus as 10 
years earlier; and the examiner thereby concluded that given 
the onset of tinnitus many years after service, it was not 
likely related to the Veteran's military noise exposure.

Since his claim was denied in December 2004, the Veteran has 
testified at hearings before both the RO and the Board.  At 
each hearing, the Veteran testified that he first noticed the 
ringing in his ears while in service and he stated that it 
had been present ever since.  The Veteran explained at his 
hearing before the Board in May 2009 that he first noticed 
ringing in his ear right after a rocket attack.  He stated 
that a rocket struck the hooch next to his and he reported 
hearing a "Piiiiing" sound immediately thereafter.  Under 
oath, the Veteran attested that this sound had not stopped 
since.  He also submitted several photos of a destroyed hooch 
which he indicated were some of the buildings damaged in a 
rocket attack.  The Veteran emphasized that the ringing in 
his ears had been constant since his time in service.

With regard to the statement to the VA audiologist, the 
Veteran indicated that he did not recall making such a 
statement, and he thought that alternatively he may have been 
confused by the question.

The Board notes that for the limited purpose of reopening a 
claim, a Veteran's testimony is presumed to be credible.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Additionally, tinnitus has been found to be the type of 
disorder whose symptoms are capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran's testimony that the ringing in his ears 
began in service and continued since is considered to be 
credible for the purpose of reopening his claim.  
Additionally, because tinnitus is something that the Veteran 
could observe, his testimony that his tinnitus began in 
service is considered to be competent. 

It is noted that the Veteran had not previously alleged that 
his tinnitus began in service or that it had continued to the 
present day.  As such, this testimony is considered new, and 
given the fact that lay testimony is considered competent to 
identify tinnitus the Veteran's statements are material, and 
they therefore provide a reasonable possibility of 
substantiating his claim.

As such, the criteria for reopening he Veteran's claim has 
been met, and his claim of entitlement to service connection 
for tinnitus is reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

PTSD

The Veteran asserts that he was exposed to a number of 
stressful incidents while in service which he believes caused 
him to have PTSD today.  Among these incidents, the Veteran 
reported that while in the Army he would provide security on 
convoys from Saigon to various bases in Vietnam, and he 
asserted that the convoys were constantly getting attacked 
with incoming rocket fire, snipers, mines, and booby traps.  
He also reported that while serving with the Seabees on his 
second tour he reported being attacked nightly for several 
months.

To establish entitlement to service connection for PTSD the 
evidence must satisfy three basic elements.  There must be 1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  
  
In this particular case at hand, while several medical 
records suggest that the Veteran has PTSD, the Veteran's 
claims file does not contain a medical record reflecting a 
diagnosis of PTSD in accordance with VA regulation.  38 
C.F.R. § 3.304(f).  

In a letter dated in 2004, the Veteran's sister wrote that 
her brother was not the same after returning from Vietnam.  
She stated that this tour of duty there definitely affected 
his mental well-being and hardened him.  Following service, 
she indicated that the Veteran began drinking excessively 
which led to numerous fights and confrontations.  The 
Veteran's sister indicated that she was a registered nurse 
and she felt that the Veteran's symptoms were consistent with 
PTSD.  However, she did not specifically explain how the 
Veteran's symptoms aligned with the DSM-IV definition of 
PTSD.

Similarly, in a February 2007 VA treatment record, it was 
noted the Veteran had PTSD; however, again there was no 
explanation as to how the Veteran's symptoms aligned with the 
DSM-IV guidelines.  Nevertheless, because there was a 
suggestion that the Veteran might have PTSD, he was provided 
with a VA examination in February 2007 with a clinical 
psychologist.  The examiner found no symptoms of psychosis, 
and noted that the Veteran had a long history of getting into 
fights.  The Veteran reported that he would hit, throw or 
break something 3-4 times a week when he was upset.  The 
examiner diagnosed the Veteran with alcohol abuse and with a 
depressive disorder; however, the examiner found that the 
Veteran did not meet the stressor criterion for PTSD, and 
additionally, the examiner found that criteria C&D (from the 
DSM-IV) were also not satisfied.  The examiner explained that 
while there was a diagnosis of PTSD in the Veteran's 
treatment records, the symptoms documented in that note were 
inconsistent with those that were reported at the 
examination.

The Veteran underwent a second VA examination in November 
2007 with a second clinical psychologist.  However, once 
again the examiner found that the Veteran did not meet 
criteria B, C, or D for a diagnosis of PTSD.  In fact, she 
even found that the Veteran did not report clinically 
significant symptoms that warranted a psychiatric diagnosis.

In January 2008, the Veteran was evaluated by a private 
therapist who found that the Veteran had PTSD.  The therapist 
noted that since the Veteran's time in the Army he had 
struggled with explosive bouts of anger which led to numerous 
fights with strangers, family and friends.  The Veteran also 
had reported flashbacks and nightmares.  The therapist 
diagnosed with PTSD noting that he had recurring flashbacks, 
explosive angry episodes, depression, and anxiety reactions 
of hypervigilance.  However, once again, there was no 
explanation how the Veteran satisfied the four DSM-IV 
criteria.  

Nevertheless, based on this diagnosis, the Veteran was 
provided with yet another VA examination in November 2008 
with a third clinical psychologist who was directed to 
reconcile, if possible, the multiple conflicting medical 
opinions of record.  After examining the Veteran and 
reviewing his claims file, the examiner diagnosed the Veteran 
with an anxiety disorder, not otherwise specified.  However, 
the examiner specifically found that the Veteran did not meet 
the criterion for avoidance for a diagnosis of PTSD, and the 
examiner explained that the therapist who diagnosed the 
Veteran with PTSD in January 2008 had not listed any symptoms 
that met the criteria for avoidance in her description of the 
Veteran's symptoms.

Therefore, while several nurses (including the Veteran's 
sister) and a therapist have suggested that the Veteran has 
PTSD, opinions from three separate clinical psychologists 
have explained why the Veteran's symptoms simply do not 
comport with a diagnosis of PTSD as established by the DSM-
IV.  

Accordingly, the weight of medical evidence does not show 
that the Veteran's symptoms meet the DSM-IV criteria to 
support a diagnosis of PTSD in accordance with VA regulation.  
Under these circumstances, service connection cannot be 
granted for PTSD.  

The Veteran's DD-214 confirms he received the Fleet Marine 
Force Combat Operation Insignia, which is an attachment to 
the various campaign medals, and Navy service ribbons, and is 
authorized by the United States Marine Corps to any member of 
the United States Navy, who is assigned to either a U.S. Navy 
unit under operational control of a Fleet Marine Force unit, 
or an individual sailor assigned to Fleet Marine Force unit.  
The unit, or individual assigned to a unit, must have engaged 
in active combat during service with the unit to receive the 
insignia.

If, as here, the evidence establishes the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran s lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) and Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat). 
 
But proof of combat service, alone, does not obviate the need 
for the Veteran to also have competent medical evidence 
diagnosing PTSD in accordance with DSM-IV and linking the 
diagnosis to his combat stressors in service.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  And again, here, the weight of 
the evidence does not show that the Veteran has PTSD as a 
result of his established combat service, or any other event 
coincident with his service; in fact, several VA examiners, 
all of whom are clinical psychologists, have specifically 
explained why the Veteran does not meet the DSM-IV criteria 
for a diagnosis of PTSD.  

While the Veteran may well sincerely believe that he has PTSD 
related to his military service, as a layman without any 
medical training and/or expertise, he simply is not qualified 
to make this necessary diagnosis or render a medical opinion 
such as the cause of his PTSD - including, in particular, in 
terms of whether it is attributable to his combat experiences 
in Vietnam.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons generally are not competent to render medical 
diagnoses or opinions on causation).  See also 38 C.F.R. § 
3.159(a)(2).  The Veteran is only competent to comment on 
symptoms he may have personally experienced, not the cause of 
them - and, in particular, whether they are attributable to 
an incident of his military service.  And PTSD is not the 
type of condition that is readily capable of lay diagnosis - 
like, for example, varicose veins, a broken leg, a separated 
shoulder, or things of that sort.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 
 
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.  So there is no reasonable doubt to 
resolve in his favor, and his claim is therefore denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

The issue of entitlement to service connection for a 
psychiatric disability, other than PTSD, is addressed in the 
remand section below.

Tinnitus

The Veteran has been diagnosed with bilateral tinnitus which 
he believes was caused by exposure to acoustic trauma while 
in military service.  

The Veteran served honorably in both the Army the Navy for 
approximately two years during the Vietnam War; and VA has 
conceded military noise exposure, as the Veteran has been 
service connected for bilateral hearing loss based on 
military noise exposure.

Service treatment records fail to describe any complaints of 
or treatment for tinnitus, and the Veteran denied seeking any 
treatment for tinnitus for a number of decades following 
service.  

At a VA examination in August 2004, it was noted that the 
Veteran had considerable military noise exposure.  The 
Veteran reported having ringing in both ears and he dated the 
onset of the ringing as approximately 10 years earlier (many 
years after he had separated from service).  Based on this 
statement, the examiner found that it was less likely than 
not that the Veteran's tinnitus was related to his time in 
the military service.

However, the Veteran underwent a second VA examination in 
September 2007 at which the Veteran again reported tinnitus, 
indicating that he first noticed it after an enemy rocket 
attack in Vietnam.  The Veteran stated that it had been 
intermittent for a number of years, but had become constant 
in approximately 1995.

At his hearings before both the Board and the RO, the Veteran 
testified under oath that he first noticed the ringing in his 
ears while in service and he stated that it had been present 
ever since. 

The Veteran explained at his hearing before the Board in May 
2009 that he first noticed ringing in his ear right after a 
rocket attack, and he described how a rocket had struck the 
hooch next to his, after which he had continually had a 
ringing in his ear, which persisted to the present day.

In support of his testimony, the Veteran also submitted 
several photos of a destroyed hooch which he indicated were 
some of the buildings damaged in a rocket attack.  

The Veteran emphasized that the ringing in his ears had been 
constant since his time in service.

With regard to his statement to the VA audiologist in August 
2004, the Veteran indicated that he did not recall making 
such a statement, and he thought that alternatively he may 
have been confused by the question.

The Court of Appeals for Veterans Claims (Court) has held 
that lay evidence is competent and sufficient to establish a 
diagnosis of a condition when 1) a lay person is competent to 
identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Lay evidence may suffice to establish the manifestations of a 
chronic condition during service, or within a presumptive 
period.  When a condition is not chronic and there is no 
medical evidence of a causal nexus, lay testimony or medical 
evidence may establish continuity of symptomatology.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, the 
Court has specifically held that tinnitus is a type of 
disorder associated with symptoms capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran, as a lay person, is competent to report 
that he developed symptoms such as ringing in the ears during 
service.

Once it is determined that the Veteran's testimony is 
competent, the inquiry then shifts to whether the lay 
testimony is credible.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  

In this case, the Board finds the Veteran's testimony 
regarding the onset of his tinnitus to be credible.  The 
Veteran has not exaggerated his symptoms, nor has he 
attempted to stretch the truth in an effort to bolster his 
claim.  Furthermore, the Veteran has consistently reported 
his military noise exposure throughout his claims process, as 
he has described the same rocket attack at both hearings as 
the time when he really began to notice the ringing in his 
ears.

VA has conceded military noise exposure; and the Veteran 
reported that he began noticing a ringing in his ears while 
in service, which had persisted since that time.  Based on 
his description of symptomatology (namely the ringing in his 
ears), the Veteran was diagnosed with tinnitus by a doctor.  
Because the Veteran's testimony is deemed to be credible, the 
Board concludes that the weight of his testimony is 
sufficient to find both service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
As such, the criteria for service connection have been met, 
and the Veteran's claim is therefore granted.




III.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a noncompensable rating for 
his service connected bilateral hearing loss.  He testified 
at a hearing before the Board in May 2009 that his wife 
complained that he had the TV turned up too loud, and she 
asserted that he often did not hear what she was saying to 
him.  As such, the Veteran believes that a compensable rating 
should be assigned.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometric testing at the frequencies 
of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  

A 10 percent evaluation for hearing loss is assigned when the 
hearing acuity is at Level I in the better ear and at least 
Level X in the poorer ear, or it the hearing acuity is at 
Level II in the better ear and at least Level V in the poorer 
ear.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.

The Veteran underwent a VA audiologic examination in 
September 2007, the results of which are as follows, with 
pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
35
40
45
RIGHT
15
25
30
40
45

The average pure tone threshold was 38 decibels in the left 
ear and 35 decibels in the right ear, and the Veteran had 
speech recognition scores of 82 percent in his left ear and 
86 percent in his right ear.  The Veteran was diagnosed with 
mild to moderate hearing loss.  

As the pure tone threshold at each of the four frequencies is 
not 55 decibels or more in either ear, and the Veteran did 
not have a threshold of 30 at 1,000 Hz and 70 at 2,000 Hz in 
either ear, Table VI must be used.  Using Table VI results in 
a rating of Level III for the left ear and Level II in the 
right ear.

As such, the Veteran does not warrant a compensable rating 
for hearing loss, as the intersection point on Table VII of 
ratings of II and III falls below the threshold for a 
compensable rating.

While the Veteran believes his hearing loss merits a 
compensable rating, he has not actually alleged that his 
hearing has worsened since his last VA examination.  
Therefore, an additional examination is not necessary.

At his hearing before the RO, the Veteran reported that he 
wife repeatedly told him that he had the stereo or TV too 
loud; and at the Veteran's hearing before the Board his wife 
indicated that he had trouble hearing her, even when she was 
up close; and she too reported that the Veteran always had 
the television turned up quite loud.  Nevertheless, the 
Veteran has continued to work and there is no indication that 
his activities of daily living are otherwise compromised by 
his hearing disability.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the VA examiner failed to address the functional effect 
of the Veteran's hearing loss disability in September 2007, 
the Board notes that other evidence of record, to 
specifically include the Veteran's own testimony at his May 
2009 Board hearing, adequately addresses this issue.  
Therefore, while the September 2007 VA examination is 
defective under Martinak, the Board finds that no prejudice 
results to the Veteran in that the functional effects of his 
hearing loss disability are adequately addressed by the 
remainder of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

The Court has held that the determination of whether a 
claimant is entitled to an extraschedular rating under § 
3.321(b) is a three-step inquiry, the responsibility for 
which may be shared among the RO, the Board, and the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran has 
diminished hearing acuity.  However, the medical evidence 
fails to show anything unique or unusual about his hearing 
disability that would render the schedular criteria 
inadequate.  The Veteran's main complaint is difficulty 
hearing which is specifically accounted for in the rating 
criteria.  Accordingly, an extraschedular rating is not 
warranted.

Accordingly, the Veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss is denied.




IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the Veteran's tinnitus claim, a detailed 
discussion of VA's various duties to notify and assist is 
unnecessary (because any potential failure of VA in 
fulfilling these duties is harmless error).

With regard to the issues of PTSD and hearing loss, required 
notice was provided by letters dated in February 2007 and 
August 2007 respectively, which informed the Veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  
VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran and his wife both testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the issues for PTSD and hearing loss, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran 
with regard to either issue under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.


ORDER

New and material evidence having been presented, the 
Veteran's previously denied claim of entitlement to service 
connection for PTSD is reopened.

Service connection for PTSD is denied.

New and material evidence having been presented, the 
Veteran's previously denied claim of entitlement to service 
connection for tinnitus is reopened.

Service connection for tinnitus is granted.

A compensable rating for bilateral hearing loss is denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that claims for service connection for PTSD may 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record). 

While the Board has determined that the Veteran does not have 
PTSD, it is noted that the Veteran was diagnosed with an 
anxiety disorder at his most recent VA examination.  
Furthermore, at the Veteran's hearing before the Board, his 
representative suggested that this anxiety disorder 
manifested in service and had been present ever since.

Service treatment records are silent for any psychiatric 
treatment or complaints; however, service personnel records 
do show that the Veteran was punished on several occasions 
for fighting and refusing to obey direct orders; and, the 
Veteran's wife and several of his siblings have written 
letters describing how the Veteran changed following his 
return from Vietnam, becoming hardened, drinking excessively, 
and getting into fights.

In light of Clemons, the Board finds that another examination 
and opinion is necessary as to whether a current psychiatric 
disorder, other than PTSD, is related to the Veteran's time 
in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records from June 2008 to the 
present.

2.  Then, schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should be provided with the Veteran's 
claims file and should fully review it.  
The examiner should perform any tests 
necessary and should then determine 
whether it is at least as likely as not 
(50 percent) that his diagnosed anxiety 
disorder began during his time in 
service.  Any opinion should be supported 
by a complete rationale.

3.  When the development requested has 
been completed, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


